lN THE UNITED STATES DlSTRlCT COURT
FOR THE DlSTRlCT OF MONTANA

F.'B'! 0 5 zola

Clark, y S Dismct Caurr
Distrlcl 01 :-.’Iomana
Helena

 

HELENA D|V|S|ON
UN|TED STATES OF AMER|CA,
CR 16-03-H-SEH
P|aintiff,
vs. ORDER
MlCHAEL JOHNSON,
Defendant.

 

 

Upon consideration of the United States’ Motion and good cause

appeanng;

ORDERED:

The United States‘ N|otion to Compel Answers to the |ndividual

Combined |nterrogatories and Request for F’roductic)n‘l is Withdrawn.

DATED this 5a day of November 2013.

 

' Doc. 6.

AM E. HADDON
United States District Court Judge

